Milonas, J.
(dissenting). The judgment being appealed herein should be reversed and the matter remanded for a new trial. In my opinion, it was error for the trial court to prohibit *23defendant, Juan Jose Enrique, from conferring with his attorney during a lunch recess in the absence of a demonstration of necessity sufficient to impair his constitutional right to assistance of counsel. In that regard, at 12:50 p.m., in the course of the cross-examination of defendant during his trial for criminal possession of a controlled substance in the first degree, the presiding Justice declared a luncheon recess and instructed the jurors to return at 2:15 p.m. After the jurors had departed, the following colloquy occurred:
"counsel: Your Honor, two quick things. Number 1, is the Court telling me I can’t speak to Mr. Enrique now, or can I speak to him?
"the court: There is a Court of Appeals case, Narajan [sic], and the way I read it it is within my discretion not to allow it. If you want to tell me what you would like to say or how long you would like to say it, I might entertain that, but if you want to—
"defense counsel: I would rather not.
"the court: Well, then, based on my reading of that case, then the answer is no, and I will get you the citation and we’ll see if we can put it on the record.”
Then, a discussion ensued with respect to the request by defendant’s lawyer to call a particular witness to testify concerning his client’s work history. The court refused to allow the evidence on the ground that it was merely collateral, counsel excepted, and the case was recessed for lunch. After the recess, the discussion pertaining to the right of defendant to consult with his attorney was resumed.
"the court: All right, we are back on the record. Do you want to say something about any ruling that I have made at this time. . .?
"defense counsel: Yes, Judge, before we broke for lunch the Court directed that I not speak to Mr. Enrique, citing a Court of Appeals case, People v. Narayan, which the Court was gracious to—
"the court: Where is the interpreter?
"official interpreter: Coming right in, Judge.
"defense attorney: — gracious enough to allow me to see a copy of. I frankly was not familiar with case before seeing it. It seems to me that the facts in this case, which are a little difficult to devine [sic] because it’s a very short memorandum opinion, at least to me, suggest that the court wasn’t terribly *24comfortable with the decision where it said that it is going so far to point out that the lower court ultimately reversed itself and gave counsel a short period of time to speak to his client before he began testifying anew. The thrust of that case, in my opinion, involved whether or not conferring with your client is going in some way to interrupt or disrupt the proceedings. We were at a position where we were ready to break for lunch, and I would have had the benefit of some time between ten to one and 2:15 to speak to him.
"The Court asked me what I wanted to speak to him about. I at that time continued to feel somewhat uncomfortable telling the Court what I wanted to speak to him about. At this point I want to say that while I still don’t want to get into it, I would want to say that one item was strictly a procédural item on how to conduct himself as a witness — things that I told him before, things that I wished to reinforce in his mind, because of the obvious language difficulties; and one thing was something of a substantive nature which involves something that he did testify to earlier but nothing that I am anticipating be raised in the future.
"I know it is a little cryptic, what I am saying, but that is the best that I am willing to do at this point, because I take exception to the Court’s ruling.
"the court: The ruling stands. The Court did say we recognize too, that the district attorney cannot freely interrupt the examination. That is your point. My point is that counsel cannot impart to his client anything with regard to anticipated line of questioning. I don’t think it is appropriate. That is the ruling.”
It should be noted that the jury was not reconvened until 2:54 p.m., so that the halt in the proceedings lasted approximately two hours.
In People v Narayan (58 NY2d 904) defendant’s cross-examination was interrupted in the afternoon, in part, to enable the trial court to undertake legal research relating to the People’s questioning. The next morning, the research having apparently been completed, the court, at the conclusion of a lengthy sidebar conference, permitted the inquiry. At this point, the defense attorney, before defendant had returned to the witness box, asked to speak with his client. The court, noting that defendant was still on the stand, declined to allow the consultation "while he’s testifying”. The Court of Appeals, in affirming the decision of the Appellate Division finding no reversible *25impropriety, observed in People v Narayan (supra, at 906) that:
"With no intention to diminish the constitutional stature and significance of a defendant’s right to consult with his attorney during the course of his trial, we recognize, too, that the attorney cannot be permitted freely to interrupt examination to permit him to counsel his client with respect to an anticipated question or line of questioning. The proper resolution lies within the sound discretion of the trial court. We agree with the majority at the Appellate Division that there was no abuse of such discretion by the trial court in this instance. While it is true that defendant was not physically sitting in the witness chair, in a functional sense his cross-examination had been interrupted to afford the trial court an opportunity to make a considered evidentiary ruling. That ruling having been made, it was not error to have directed that the cross-examination then continue without further interruption, particularly where a negative answer to the permitted question would have foreclosed further inquiry on the subject.
" 'This is not to say that defendant’s attorney in the instant case did not, or that defendants’ attorneys generally will not, realize the impropriety of advising defendant how to answer such a question. Rather, it is to say that it is not error for the Trial Judge in such a situation to make the ruling here made preventing conference until questioning on the issue has been concluded.’ (54 NY2d 106, 117 [Meyer, J., concurring].)”
However, the fact that the Court of Appeals did not perceive an abuse of discretion by the court in People v Narayan (supra) wherein the Judge refused to allow defense counsel to further delay cross-examination by conferring with his client prior to the latter’s resuming the witness chair, does not mean that any communication between defendant and his lawyer may be precluded so long as it takes place during defendant’s examination and the ban applies to a pause in the proceedings that is less than an overnight recess (see, Geders v United States, 425 US 80). Indeed, the court in the instant matter failed to articulate any reasons whatever for precluding consultation between defendant and his attorney; he merely relied upon the existence of People v Narayan (supra). Accordingly, the court simply announced that in order to be permitted to speak to his client, counsel would have to explain what he would like to discuss with defendant and how long their conversation would take. In effect, the trial court construed *26People v Narayan (supra) as enabling the court automatically to disallow communication under any and all circumstances regardless of whether or not the consultation between counsel and his client would be likely to disrupt the orderly flow of the cross-examination. Thus, the decision in People v Narayan (supra), instead of being considered as an aid to assess the propriety of discretionary court rulings, was deemed by the Trial Justice to be a carte blanche to prevent a defendant from invoking his constitutional right to counsel during a recess that is less than overnight.
Although a defendant’s right to consult with his attorney is not absolute (Perry v Leeke, 488 US 272; People v Hilliard, 73 NY2d 584), such right should certainly be strictly protected. Therefore, in People v Hilliard (supra), the Court of Appeals reversed a conviction in a situation in which defendant therein, while being arraigned, refused to comply with the court’s directive that he quiet down and, as a consequence, was found in contempt of court and denied contact with his attorney for a period of 30 days. In the opinion of the Court of Appeals, the court’s order had been purely punitive and without justification and constituted error so serious that it affected defendant’s representation in such a way that the mistake could not be corrected by a new trial. Similarly, in Geders v United States (supra), the United States Supreme Court held that a trial court prohibition that the accused refrain from conferring with counsel during a 17-hour overnight recess between the accused’s direct and cross-examination, imposed because of concern for improper coaching of the accused’s testimony, violated the Sixth Amendment right to counsel. The Supreme Court acknowledged that while a trial court possesses the discretion to order nonparty witnesses not to discuss their testimony with anyone else, a defendant is not in the same position as other witnesses, and an overnight ban upon attorney-client consultation might interfere with critical communications involving the significance of the day’s events, tactical decisions to be made and various trial strategies to be pursued. Under these circumstances, the Supreme Court concluded that the prosecution’s desire to cross-examine the accused without the intervention of the defense attorney and the risk of improper coaching had to be resolved in favor of the accused’s right to counsel.
In Perry v Leeke (supra) the Supreme Court reaffirmed an accused’s right of unrestricted access to counsel on trial-related matters during an overnight recess even in the absence *27of any showing of prejudice. However, the court proceeded to distinguish the situation of an overnight recess from that of a short, 15-minute break so that the trial court’s direction to the accused, at the conclusion of his direct testimony, that he avoid talking to anyone, including his lawyer, was deemed not to constitute an abuse of discretion. As the Supreme Court explained (Perry v Leeke, supra, at 280-282):
"We are persuaded, however, that the underlying question whether petitioner had a constitutional right to confer with his attorney during the 15-minute break in his testimony — a question that we carefully preserved in Geders — was correctly resolved by the South Carolina Supreme Court. Admittedly, the line between the facts of Geders and the facts of this case is a thin one. It is, however, a line of constitutional dimension. Moreover, contrary to the views expressed by the dissenting member of the South Carolina Supreme Court * * * it is not one that rests on an assumption that trial counsel will engage in unethical ’coaching.’
"The distinction rests instead on the fact that when a defendant becomes a witness, he has no constitutional right to consult with his lawyer while he is testifying. He has an absolute right to such consultation before he begins to testify, but neither he nor his lawyer has a right to have the testimony interrupted in order to give him the benefit of counsel’s advice.
"The reason for the rule is one that applies to all witnesses —not just defendants. It is a common practice for a judge to instruct a witness not to discuss his or her testimony with third parties until the trial is completed. Such nondiscussion orders are a corollary of the broader rule that witnesses may be sequestered to lessen the danger that their testimony will be influenced by hearing what other witnesses have to say, and to increase the likelihood that they will confine themselves to truthful statements based on their own recollections. The defendant’s constitutional right to confront the witnesses against him immunizes him from such physical sequestration. Nevertheless, when he assumes the role of a witness, the rules that generally apply to other witnesses — rules that serve the truth-seeking function of the trial — are generally applicable to him as well. Accordingly, it is entirely appropriate for a trial judge to decide, after listening to the direct examination of any witness, whether the direct examination of any witness, whether the defendant or a nondefendant, that cross-examination is more likely to elicit truthful responses if it goes *28forward without allowing the witness an opportunity to consult with third parties, including his or her lawyer.”
The Supreme Court pointed out that its ruling did not mean that Judges must forbid a defendant from conferring with his lawyer during brief recesses, simply that the Federal Constitution does not compel every trial court to allow the defendant to communicate with his counsel while his testimony is in progress where the court believes that "there is a good reason to interrupt the trial for a few minutes” (Perry v Leeke, supra, at 285). Thus, the Supreme Court asserted, the question of whether to permit consultation is a matter for the discretion of individual Trial Judges or State law. It is significant that the Supreme Court did not define the word "brief’ but, as indicated by a footnote reference, it apparently considered a 30-minute recess to be sufficiently abbreviated to allow the trial court to foreclose a defendant’s access to counsel.
Consequently, the line between a break of 30 minutes duration, on the one hand, and a recess lasting overnight, on the other, presents a gray area which has not been definitively settled. If a Trial Judge may prohibit a defendant from speaking with his or her attorney during a recess of 30 minutes or less, but may not forbid such consultation overnight, what about a 40-minute break? A 90-minute recess? One lasting four hours? What if the cross-examination extends over several days or more, and there are multiple luncheon recesses? Or, indeed, the situation with which we are confronted here, a two-hour lunch recess? Certainly, the authority is divided with respect to this issue (see, Annotation, Trial Court’s Order that Accused and His Attorney Not Communicate During Recess in Trial as Reversible Error Under Sixth Amendment Guaranty of Right to Counsel, 95 ALR Fed 601, for a detailed discussion of this subject, including an extensive survey of relevant State and Federal case law).
The fact is that under existing case law, it is unclear exactly how long a trial court may forbid a defendant from conferring with counsel without violating the latter’s Sixth Amendment right to counsel. In any event, a lunch recess, particularly a two-hour one, is plainly something more than the brief 15-minute break that occurred in Perry v Leeke (supra) and, accordingly, a ban on communications between defendant and his lawyer for that period constitutes a more severe curtailment of the right to counsel. Moreover, as the foregoing analysis demonstrates, there is no requirement, either in Federal or State case law, that the trial court *29restrict a defendant’s access to counsel even during the briefest of recesses. What appears to be crucial in that regard is whether the court’s action was reasonable under the prevailing circumstances.
Applying this rationale, an examination of the record herein does not demonstrate that the case was proceeding in such a manner that permitting defendant to consult with his attorney would interfere with the rhythm of the trial or in any way hamper the progress of the prosecutor’s cross-examination. Instead, the court impermissibly imposed upon the defense attorney the burden of advising the court of the precise content of what he intended to discuss with his client. Thus, the court conditioned counsel’s speaking with his client upon the former’s revealing what he would "say” to defendant and "how long [he] would like to say it”. The second question is irrelevant, and the first constitutes an infringement upon the attorney/client relationship that is of constitutional dimension.
Certainly, a lawyer should not be compelled to divulge to a Judge and prosecutor in open court the specific subject matter of his proposed conversations with defendant in order to be able to communicate with his client. At a minimum, it would place the District Attorney at an unfair advantage to know the strategy and other preparations contemplated by the defense. Rather, no restriction on the right to counsel may be countenanced unless the court expressly tailors the limitation to prohibit only discussion relating to the point upon which the defendant was being examined when the recess was announced; in this instance, the purpose of his visit to the apartment in which he was arrested. According to the Court of Appeals in People v Narayan (supra) " 'it is not error for the Trial Judge in such a situation to make the ruling here made preventing conference until questioning on the issue has been concluded’ ” (58 NY2d, at 906; emphasis added).
Contrary to the majority’s contention that counsel has no right to confer with defendant about the latter’s testimony while he is testifying, this is simply an incorrect statement of the law. In Perry v Leeke (supra), the United States Supreme Court determined merely that a Trial Judge may, at his or her discretion, prohibit an attorney from speaking with a defendant if the case is briefly recessed at the time that the defendant is on the stand. Similarly, counsel may not interrupt the course of the proceedings to communicate with his client. However, when the defendant’s testimony is halted by *30more than a brief break, such as a weekend or overnight recess, there is no authority at all which would enable the court to prevent or even limit consultation between a lawyer and client (see, Perry v Leeke, supra; Geders v United States, supra). The fact is that People v Narayan (supra) does not confront the sort of restriction that the majority’s position would seem to tolerate, and the Second Department, in the only appellate case in New York State dealing with this issue, People v Phillips (77 AD2d 927), has declared that "[w]e are also of the view that the trial court’s prohibition of all communication between defendant and his attorney during a luncheon recess which interrupted defendant’s cross-examination, to which defendant objected, was overbroad and violative of defendant’s right to the assistance of counsel” (at 928).
The record of the instant matter reveals that at the moment that the court recessed the trial for lunch, the cross-examination of defendant had not reached a crucial point. Immediately prior to the pause in the proceedings, the prosecutor, after preliminary inquiry as to defendant’s employment history, was beginning to focus on the reason for defendant’s presence in the apartment in which he was arrested. This portion of the transcript consumes some 12 pages. Following the resumption of defendant’s testimony, the District Attorney asked questions that took up another 18 pages of transcript. In reviewing the court’s exercise of discretion in denying access of counsel to a client, a factor to be considered, in addition to the length of the expected restriction of communication, is whether the interrogation of defendant is at a critical stage or within range of its inflicting damage upon his credibility. Therefore, on this record, for the court totally to preclude all consultation, including even discussion pertaining to "procedural” questions, as indicated by the defense attorney, or other nonsubstantive matters, cannot be justified and constitutes an abuse of discretion.
The majority also describe the attorney-client "privilege” as a deterrence to the truth-finding process, which, presumably, the trial court may limit in the interest of uncovering the facts. In reality, this "privilege”, unlike, for example, the doctor/patient or spousal privilege, cannot be divorced from the fundamental constitutional right to counsel. At issue in Matter of Priest v Hennessy (51 NY2d 62), cited by the majority to support the proposition that such "privilege” is an obstacle to truth-finding, was a purported confidential communication which petitioner therein sought to protect from dis*31closure; that case simply has no relevance to the present situation. In order to justify abridgement of such a basic constitutional right as the Sixth Amendment, the court should be obliged to provide reasons adequate to support its decision rather than, as the majority seem to suggest, compel the defense to explain why this right should not be restricted so that the People may supposedly pursue their truth-finding undisturbed by defendant’s communication with counsel.
Further, the majority claim that the colloquy between the court and counsel merely serves to confirm that defendant’s lawyer wished to discuss only his client’s testimony with him, a subject about which, as previously noted, they wrongly assert that he had no right to confer while defendant was testifying. However, defense counsel’s comments concerning the subject matter of an anticipated conversation between him and his client were voiced only after lunch and the resumption of defendant’s case, and the court’s ban was imposed prior to the recess. Significantly, it is inaccurate that defendant’s lawyer asserted that he desired to speak with his client about the latter’s prospective testimony; what he actually stated was that: u[a]t this point I want to say that while I still don’t want to get into it, I would want to say that one item was strictly a procedural item on how to conduct himself as a witness — things that I told him before, things that I wished to reinforce in his mind, because of the obvious language difficulties; and one thing was something of a substantive nature which involves something that he did testify to earlier but nothing that I am anticipating be raised in the future.” The trial court, without further inquiry, then reiterated his previous ruling barring any conversation between defendant and his attorney.
If the Trial Judge had cautioned counsel about the impropriety of conferring with his client concerning the exact issue about which he was being questioned by the prosecutor before the recess was called, such an admonition would have been appropriate. Of course, the most pragmatic and reasonable approach for a Trial Judge to take in handling a situation in which cross-examination is at a critical stage is to delay calling a recess until the questioning on a particular issue has run its course. Yet, to preclude communication entirely and relating to any matter at all, and to do this without any showing that such a broad prohibition was warranted, was, I believe, an abuse of the trial court’s discretion and sufficiently *32significant to require reversal of the judgment of conviction and a new trial.
Kupferman, J. P., Asch and Kassal, JJ., concur with Sullivan, J.; Milonas, J., dissents in an opinion.
Judgment, Supreme Court, New York County, rendered June 24, 1987, affirmed.